DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the contacting portion comprising a planar surface, does not reasonably provide enablement for a non-planar or convex surface.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. There is no direction in the specification for the use of any other kind of contacting surface for the extended finger but a planar surface. All of the figures show only planar surfaces and nowhere does the specification teach or suggest the use of anything other than a planar surface. Applicant has not provided any working examples of such a configuration and one of ordinary skill in the art would not have been led to make a non-planar or convex surface based on the content of the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 is directed to a filter key. The claim goes on to recite the filter key being located on or connected to a filter housing and then defines a contacting portion with respect to a top portion of the housing. It is unclear if applicant is claiming a filter key apart from a filter housing, in which case, defining the filter key with respect to a filter housing that is not included as part of the claimed invention renders the claim indefinite. Therefore, for examination purposes it is assumed that the filter housing is positively recited as part of the claimed invention. Accordingly, the preamble of the claim should be amended to reflect the proper scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 7-9 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koslow US 5,700,371.

	Claims 2 and 17, Koslow teaches a filter cartridge comprising: a housing (10) having a body and a top portion (28) forming a fluid tight seal with the body, the housing top portion including an ingress and egress port (30, 32) and a filter key (44) located on the housing, the filter key comprising an extended finger including on one side a contacting portion (44b) forming a first angle in a first direction with respect to the housing top portion and an adjacent side (the end surface of the key) forming a second angle in the first direction with respect to the housing to portion, such that the first and second angles are not equal (fig. 1-11).
	The recitation of the filter key being for mating attachment to a filter base of the contact portion being to slidingly contact a slidable lock in a filter base to shift the slidable lock in a direction transverse to an axial insertion direction of the filter key during mating attachment is a recitation of intended use and does not provide any further structural limitations to the claimed apparatus.
	Claims 3, 7-9, 12-14 and 16, Koslow further teaches the filter key extending finger contacting portion comprises a substantially planar surface angled with respect to the housing top portion, and the adjacent side comprises a substantially straight edge perpendicular to the housing top portion (fig. 1-11); the filter key is fixably attached or integral to the housing top portion (fig. 1-11); the extended finger is integrally formed with the filter key (fig. 1-11); the ingress and egress ports are off axial center of the housing (fig. 1-11); a strengthening rib (24) on the housing body (fig. 12); the strengthening rib protrudes radially from the housing body and extend longitudinally intermediate between top and bottom portions of the housing (fig. 12); and the extended finger includes a winged portion having a bottom surface, the surface facing the housing, extending downwardly, when the cartridge is held with the longitudinal axis being horizontal, and being angled with respect to the housing top portion, the bottom surface being at least partially exposed, in that there is space adjacent to the bottom surface.
	Claim 15 only recites intended use of the contacting portion and does not recite any further structural limitations to the apparatus.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 8,137,551. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are either recited, inherent or obvious over the claims of the ‘551 patent. The recitation of the extended finger having a contact portion forming a first angle and an adjacent side forming a second angle that is not equal to the first angle will be inherent in the recitation of the diamond shape (clm. 3) of the ‘551 patent. The other limitations are either recited explicitly by the ‘551 patent or are obvious such as a change in shape of the contacting portion (claim 4-5) or relative orientation/rearrangement of part of the extended finger (claim 3).

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,673,146. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are either recited, inherent or obvious over the claims of the ‘146 patent. The recitation of the extended finger having a contact portion forming a first angle and an adjacent side forming a second angle that is not equal to the first angle will be inherent in the recitation of the diamond shape (clm. 2) of the ‘146 patent. The other limitations are either recited explicitly by the ‘146 patent or are obvious such as a change in shape of the contacting portion (claim 4-5) or relative orientation/rearrangement of part of the extended finger (claim 3).

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,901,852. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are either recited, inherent or obvious over the claims of the ‘852 patent. The recitation of the extended finger having a contact portion forming a first angle and an adjacent side forming a second angle that is not equal to the first angle will be inherent in the recitation of the diamond shape (clm. 5) of the ‘852 patent. The other limitations are either recited explicitly by the ‘852 patent or are obvious such as a change in shape of the contacting portion (claim 4-5) or relative orientation/rearrangement of part of the extended finger (claim 3).

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,040,703. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are either recited, inherent or obvious over the claims of the ‘703 patent. The recitation of the extended finger having a contact portion forming a first angle and an adjacent side forming a second angle that is not equal to the first angle will be inherent in the recitation of the diamond shape (clm. 6) of the ‘703 patent. The other limitations are either recited explicitly by the ‘703 patent or are obvious such as a change in shape of the contacting portion (claim 4-5) or relative orientation/rearrangement of part of the extended finger (claim 3).

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,857,492. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are recited by the claims of the ‘492 patent. 	Instant claims			‘491 patent
	Claim 2				Claim 21
	Claim 3	Obvious reorientation of the finger
	Claims 4-5	Claims 6-7
	Claim 6	Claim 8
	Claims 7-8	Claims 9-10
	Claim 9	Claim 11
	Claims 10-11	Claims 12-13
	Claim 12	Claim 14
	Claims 13-14	Claims 15-16
	Claim 15 does not provide any further structural limitations
	Claim 16	Claim 2
	Claim 17	Claim 21

Claims 2, 7, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,426,685. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the above claims are recited in claim 1 of the ‘685 patent.

Claims 2, 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/687,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the above claims are recited in claim 21 of the ‘214 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/183,812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the above claims are recited in claim 9 of the ‘812 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778